Exhibit 10.1

Execution Version

EQM MIDSTREAM PARTNERS, LP

$700,000,000 6.000% Senior Notes due 2025

$900,000,000 6.500% Senior Notes due 2027

Purchase Agreement

                June 16, 2020

J.P. Morgan Securities LLC

    As Representative of the

    several Initial Purchasers listed

    in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

EQM Midstream Partners, LP, a Delaware limited partnership (the “Partnership”),
proposes to issue and sell to the several initial purchasers listed in Schedule
1 hereto (the “Initial Purchasers”), for whom you are acting as representative
(the “Representative”), $700,000,000 principal amount of its 6.000% Senior Notes
due 2025 (the “2025 Notes”) and $900,000,000 principal amount of its 6.500%
Senior Notes due 2027 (the “2027 Notes” and, together with the 2025 Notes, the
“Securities”). The Securities will be issued pursuant to an Indenture to be
dated as of June 18, 2020 (the “Indenture”), between the Partnership and The
Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”).

References herein to: (1) “Partnership Entities” shall mean the Partnership,
EQGP Services, LLC, a Delaware limited liability company and the general partner
of the Partnership (the “General Partner”), and the entities set forth on
Schedule 2 hereto; (2) “Assets” shall mean all of the assets that are owned and
operated by the Partnership Entities; and (3) “Organizational Documents” shall
mean the Partnership Agreement (as defined below), the limited liability company
agreement of the General Partner (the “GP LLC Agreement”) and the certificate of
incorporation, bylaws, certificate of formation, limited partnership agreement,
limited liability company agreement or other organizational or constituent
document of each other Partnership Entity, as applicable.

On February 26, 2020, the Partnership entered into an Agreement and Plan of
Merger (the “EQM Merger Agreement”) with Equitrans Midstream Corporation, a
Pennsylvania corporation (“Equitrans”), EQM LP Corporation, a Delaware
corporation (“EQM LP”) and wholly owned subsidiary of Equitrans, LS Merger Sub,
LLC, a Delaware limited liability company (“Merger Sub”) and wholly owned
subsidiary of EQM

 

1



--------------------------------------------------------------------------------

LP, and the General Partner, pursuant to which Merger Sub will merge with and
into the Partnership (the “EQM Merger”), with the Partnership continuing and
surviving as an indirect, wholly owned subsidiary of Equitrans following the EQM
Merger. In connection with the closing of the EQM Merger, the Partnership will
subsequently amend and restate its Partnership Agreement, to among other things,
reflect the EQM Merger, including the Partnership becoming a wholly-owned
subsidiary of Equitrans and the delisting of all registered securities of the
Partnership, including its Common Units (as defined below) and its outstanding
registered senior notes.

The offering of the Securities is not conditioned on the consummation of the EQM
Merger, and the EQM Merger is subject to conditions, including, among others,
(i) approval of the EQM Merger Agreement and the EQM Merger by holders of a
majority of the outstanding Common Units, Class B Units (defined herein) and
Series A Preferred Units (defined herein), with such Series A Preferred Units
treated as Common Units on an as-converted basis, voting together as a single
class at a special meeting of the limited partners of the Partnership (the “EQM
Special Meeting”), (ii) approval of the issuance of Equitrans common stock as
merger consideration and the issuance of shares of a new series of preferred
stock of Equitrans by a majority of votes cast at a special meeting of holders
of Equitrans common stock (the “Equitrans Special Meeting,” together with the
EQM Special Meeting, the “Special Meetings”) and (iii) certain other conditions
that may not be satisfied or completed on a timely basis, if at all. The Special
Meetings were held on June 15, 2020, and, the required approvals were obtained.

The Partnership hereby confirms its agreement with the several Initial
Purchasers concerning the purchase and resale of the Securities, as follows:

1. Offering Memorandum and Transaction Information.

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Partnership has prepared a preliminary offering
memorandum dated June 16, 2020 (the “Preliminary Offering Memorandum”) and will
prepare an offering memorandum dated the date hereof (the “Offering Memorandum”)
setting forth information concerning the Partnership and the Securities. Copies
of the Preliminary Offering Memorandum have been, and copies of the Offering
Memorandum will be, delivered by the Partnership to the Initial Purchasers
pursuant to the terms of this purchase agreement (the “Agreement”). The
Partnership hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. References herein to the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum or the Offering Memorandum shall be deemed to refer to and

 

2



--------------------------------------------------------------------------------

include any documents filed after such date and incorporated by reference
therein. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Preliminary Offering Memorandum.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Partnership had prepared the following information (collectively,
the “Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

2.    Purchase and Resale of the Securities.

(a)    The Partnership agrees to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Partnership the respective principal amount of Securities
set forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to (i) in the case of the 2025 Notes, 98.758125% of the principal amount
thereof and (ii) in the case of the 2027 Notes, 98.758125% of the principal
amount thereof, in each case, plus accrued interest, if any, from June 18, 2020
to the Closing Date (as defined below). The Partnership will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.

(b)    The Partnership understands that the Initial Purchasers intend to offer
the Securities for resale on the terms set forth in the Time of Sale
Information. Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

(i)    it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:

(A)    to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with each such sale, it has taken

 

3



--------------------------------------------------------------------------------

or will take reasonable steps to ensure that the purchaser of the Securities is
aware that such sale is being made in reliance on Rule 144A; or

(B)    in accordance with the restrictions set forth in Annex C hereto.

(c)    Each Initial Purchaser acknowledges and agrees that the Partnership and,
for purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(g) hereof, counsel for the
Partnership and counsel for the Initial Purchasers, respectively, may rely upon
the accuracy of the representations and warranties of the Initial Purchasers,
and compliance by the Initial Purchasers with their agreements, contained in
paragraph (b) above (including Annex C hereto), and each Initial Purchaser
hereby consents to such reliance.

(d)    The Partnership acknowledges and agrees that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser.

(e)    Payment for and delivery of the Securities will be made at the offices of
Simpson Thacher & Bartlett LLP at 10:00 A.M., New York City time, on June 18,
2020, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representative and the
Partnership may agree upon in writing. The time and date of such payment and
delivery is referred to herein as the “Closing Date.”

(f)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Partnership to the
Representative against delivery to the nominee of The Depository Trust Company
(“DTC”), for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Partnership. An electronic copy of the Global Note will be made available for
inspection by the Representative not later than 1:00 P.M., New York City time,
on the business day prior to the Closing Date.

(g)    The Partnership acknowledges and agrees that each Initial Purchaser is
acting solely in the capacity of an arm’s length contractual counterparty to the
Partnership with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Partnership or any
other person. Additionally, neither the Representative nor any other Initial
Purchaser is advising the Partnership or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The
Partnership shall consult with its own advisors concerning such matters

 

4



--------------------------------------------------------------------------------

and shall be responsible for making its own independent investigation and
appraisal of the transactions contemplated hereby, and the Initial Purchasers
shall have no responsibility or liability to the Partnership with respect
thereto. Any review by the Representative or any Initial Purchaser of the
Partnership and the transactions contemplated hereby or other matters relating
to such transactions will be performed solely for the benefit of the
Representative or such Initial Purchaser, as the case may be, and shall not be
on behalf of the Partnership or any other person.

3.    Representations and Warranties of the Partnership. The Partnership
represents and warrants to each Initial Purchaser that:

(a)    Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and on the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Partnership makes no representation or warranty with respect to any statements
or omissions made in reliance upon and in conformity with information relating
to any Initial Purchaser furnished to the Partnership in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, the Time of Sale Information or the Offering Memorandum.

(b)    Additional Written Communications. The Partnership (including its agents
and representatives, other than the Initial Purchasers in their capacity as
such) has not prepared, made, used, authorized, approved or referred to and will
not prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Partnership or its agents and
representatives (other than a communication referred to in clauses (i) and (ii)
below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 4(c) hereof. Each such Issuer Written Communication,
when taken together with the Time of Sale Information at the Time of Sale, did
not, and on the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Partnership makes no representation or
warranty with respect to any statements or omissions made in each such Issuer
Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Partnership in writing by
such Initial Purchaser through the Representative expressly for use in any
Issuer Written Communication.

 

5



--------------------------------------------------------------------------------

(c)    Incorporated Documents. The documents incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, when they were
filed with the Securities and Exchange Commission (the “Commission”), conformed
or will conform, as the case may be, in all material respects to the
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations of the Commission promulgated thereunder,
and did not and will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

(d)    Financial Statements. The historical financial statements and schedules
of the Partnership and subsidiaries included in or incorporated by reference in
the Time of Sale Information and the Offering Memorandum present fairly the
financial condition, results of operations and cash flows of the Partnership as
of the dates and for the periods indicated, comply as to form with the
applicable accounting requirements of the Securities Act and have been prepared
in conformity with United States generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved (except
as otherwise noted therein). The other financial information of the Partnership
Entities, including non-GAAP financial measures, if any, contained in the Time
of Sale Information and the Offering Memorandum has been derived from the
accounting records of the Partnership Entities and fairly presents in all
material respects the information purported to be shown thereby. The interactive
data in eXtensible Business Reporting Language included or incorporated by
reference in each of the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum fairly presents the information called
for in all material respects and is prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

(e)    No Material Adverse Change. Since the date of the latest audited
financial statements included in or incorporated by reference in the Time of
Sale Information and the Offering Memorandum, none of the Partnership Entities
has sustained any loss or interference with its business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, investigation, order or decree,
otherwise than as set forth or contemplated in the Time of Sale Information and
the Offering Memorandum and other than as would not reasonably be likely to have
a Material Adverse Effect (as defined below). Subsequent to the respective dates
as of which information is given in the Time of Sale Information and the
Offering Memorandum, in each case excluding any amendments or supplements to the
foregoing made after the execution of this Agreement, there has not been (i) any
material adverse change, or any development involving, individually or in the
aggregate, a prospective material adverse change, in or affecting the condition

 

6



--------------------------------------------------------------------------------

(financial or otherwise), management, earnings, business or properties of the
Partnership Entities taken as a whole, whether or not arising from transactions
in the ordinary course of business, except as described in the Time of Sale
Information and the Offering Memorandum (exclusive of any supplement thereto) or
(ii) any dividend or distribution of any kind declared, paid or made by any
Partnership Entity, in each case other than as described in the Time of Sale
Information and the Offering Memorandum.

(f)    Organization and Good Standing. Each of the Partnership Entities has been
duly formed or incorporated and is validly existing as a limited partnership,
limited liability company or corporation, as applicable, in good standing under
the laws of its jurisdiction of organization with all requisite power and
authority, in the case of the Partnership, to enter into and perform its
obligations under this Agreement. Each of the Partnership Entities has all
requisite power and authority to own or lease and to operate its properties
currently owned or leased or to be owned or leased on the Closing Date and
conduct its business as currently conducted or to be conducted on the Closing
Date, in each case, as described in the Time of Sale Information and the
Offering Memorandum, and is duly qualified to do business as a foreign
corporation, limited partnership or limited liability company, as applicable,
and is in good standing under the laws of each jurisdiction which requires, or
on the Closing Date will require, such qualification, except where the failure
to be so qualified, in good standing or have such power or authority would not,
individually or in the aggregate, reasonably be likely to have a material
adverse effect on the condition (financial or otherwise), prospects, earnings,
business or properties of the Partnership Entities, taken as a whole or on the
performance by the Partnership of its obligations under this Agreement and the
Securities (a “Material Adverse Effect”) or subject the limited partners of the
Partnership to any material liability or disability.

(g)    Power and Authority of General Partner. The General Partner, an indirect
wholly owned subsidiary of Equitrans, has, and on the Closing Date will have,
all requisite power and authority to act as general partner of the Partnership
in all material respects as described in the Time of Sale Information and the
Offering Memorandum.

(h)    Ownership of General Partner Interest. The General Partner is, and after
giving effect to the transactions contemplated by this Agreement will be, the
sole general partner of the Partnership. As of the date of this Agreement, the
General Partner owns all of the non-economic general partner interest in the
Partnership (the “General Partner Interest”); such General Partner Interest has
been, and on the Closing Date will be, duly authorized and validly issued in
accordance with the agreement of limited partnership of the Partnership (as
amended, the “Partnership Agreement”); and the General Partner owns, and on the
Closing Date will own, such General Partner Interest free and clear of all
liens, encumbrances, security interests, pledges, mortgages or restrictions on
transfer (“Liens”) except for restrictions on transferability contained in the

 

7



--------------------------------------------------------------------------------

Partnership Agreement or as described in the Time of Sale Information and the
Offering Memorandum.

(i)    Capitalization. As of June 15, 2020, the Partnership has no limited
partner interests outstanding other than the following: (i) 200,457,630 common
units representing limited partner interests in the Partnership (“Common
Units”), including 83,212,175 Common Units owned by the public unitholders and
117,245,455 Common Units owned indirectly by Equitrans, (ii) 7,000,000 Class B
Units representing limited partner interests (“Class B Units”) in the
Partnership all held indirectly by Equitrans and (iii) 24,605,291 Series A
Perpetual Convertible Preferred Units (“Series A Preferred Units”).

(j)    Ownership of Certain Partnership Entities and the MVP Joint Venture.

(i) The Partnership owns all of the membership interests of Equitrans
Investments, LLC, a Delaware limited liability company (“Equitrans
Investments”); all of such equity interests have been duly authorized and
validly issued in accordance with the applicable Organizational Documents, and
are fully paid (to the extent required by the applicable Organizational
Documents) and nonassessable (except as such nonassessability may be affected by
Sections 18-607 and 18-804 of the Delaware Limited Liability Company Act (the
“Delaware LLC Act”)); and the Partnership owns such equity interests free and
clear of all Liens except for restrictions on transferability contained in the
applicable Organizational Documents of Equitrans Investments or as described in
the Time of Sale Information and the Offering Memorandum;

(ii) The Partnership owns all of the membership interests in MVP Holdco, LLC, a
Delaware limited liability company (“MVP Holdco”); all of such equity interests
have been duly authorized and validly issued in accordance with the applicable
Organizational Documents, are fully paid (to the extent required by the
applicable Organizational Documents) and nonassessable (except as such
nonassessability may be affected by, as applicable, Sections 18-607 and 18-804
of the Delaware LLC Act), and such equity interests are owned free and clear of
all Liens except for restrictions on transferability contained in the applicable
Organizational Documents or as described in the Time of Sale Information and the
Offering Memorandum;

(iii) MVP Holdco owns membership interests in Mountain Valley Pipeline, LLC, a
Delaware series limited liability company and joint venture with certain third
parties (“MVP Joint Venture”); all of such equity interests have been duly
authorized and validly issued in accordance with the limited liability company
agreement of MVP Joint Venture, as amended from time to time (the “MVP Joint
Venture LLC Agreement”), are fully paid (to the extent required by the MVP Joint
Venture LLC Agreement) and nonassessable (except as provided in the MVP Joint
Venture LLC Agreement and as such nonassessability may be affected by, as
applicable, Sections 18-607 and 18-804 of the Delaware LLC Act), and such

 

8



--------------------------------------------------------------------------------

equity interests are owned free and clear of all Liens except for restrictions
on transferability contained in the MVP Joint Venture LLC Agreement or as
described in the Time of Sale Information and the Offering Memorandum;

(iv) The Partnership owns all of the membership interests in EQM Gathering
Holdings, LLC, a Delaware limited liability company (“EQM Gathering”); all of
such equity interests have been duly authorized and validly issued in accordance
with the applicable Organizational Documents, are fully paid (to the extent
required by the applicable Organizational Documents) and nonassessable (except
as such nonassessability may be affected by, as applicable, Sections 18-607 and
18-804 of the Delaware LLC Act), and such equity interests are owned free and
clear of all Liens except for restrictions on transferability contained in the
applicable Organizational Documents or as described in the Time of Sale
Information and the Offering Memorandum;

(v) EQM Gathering owns membership interests in Eureka Midstream Holdings, LLC, a
Delaware limited liability company and joint venture with a certain third party
(“Eureka Joint Venture”); all of such equity interests have been duly authorized
and validly issued in accordance with the limited liability company agreement of
Eureka Joint Venture, as amended from time to time (the “Eureka Joint Venture
LLC Agreement”), are fully paid (to the extent required by the Eureka Joint
Venture LLC Agreement) and nonassessable (except as provided in the Eureka Joint
Venture LLC Agreement and as such nonassessability may be affected by, as
applicable, Sections 18-607 and 18-804 of the Delaware LLC Act), and such equity
interests are owned free and clear of all Liens except for restrictions on
transferability contained in the Eureka Joint Venture LLC Agreement or as
described in the Time of Sale Information and the Offering Memorandum;

(vi) Eureka Joint Venture owns, directly or indirectly, 100% of the equity
interests in Eureka Midstream, LLC, Eureka Services, LLC, Eureka Services
Intermediate, LLC and Eureka Land, LLC (collectively with the Eureka Joint
Venture, the “Eureka Entities”); all of such equity interests have been duly
authorized and validly issued in accordance with the certificate of formation
and limited liability company agreement of the applicable Eureka Entity, are
fully paid (to the extent required by the certificate of formation and limited
liability company agreement of the applicable Eureka Entity) and nonassessable
(except as such nonassessability may be affected by, as applicable, Sections
18-607 and 18-804 of the Delaware LLC Act), and such equity interests are owned
free and clear of all Liens except for (A) restrictions on transferability
contained in the Eureka Joint Venture LLC Agreement and the certificate of
formation and the limited liability company agreement of the applicable Eureka
Entity or as described in the Time of Sale Information and the Offering
Memorandum and (B) Liens created or arising under that certain Amended and
Restated Credit Agreement, dated as of August 25, 2017, by and among Eureka
Midstream, LLC, as Borrower, ABN AMRO Capital USA LLC, as Administrative Agent
and certain financial institutions, as lenders thereto (as amended and modified
from time to time, the “Eureka Credit Agreement”);

 

9



--------------------------------------------------------------------------------

(vii) Other than as described above, the Partnership wholly owns, directly or
indirectly, each of the entities listed on Schedule 2 hereof.

(k)    No Other Subsidiaries. Other than (i) the General Partner’s ownership of
the General Partner Interest, (ii) the Partnership’s direct or indirect
ownership of equity interests in the entities set forth on Schedule 2 hereto and
the Eureka Entities, (iii) MVP Holdco’s membership interests in MVP Joint
Venture and (iv) the Partnership’s ownership of Class B limited liability
company interests in EQT Energy Supply, LLC, none of the Partnership Entities
own or will own, at the Time of Delivery, directly or indirectly, any equity or
long-term debt securities (for the avoidance of doubt, such long-term debt
securities shall not include any intercompany loan between or among Equitrans,
the Partnership or their respective subsidiaries) of any corporation,
partnership, limited liability company, joint venture, association or other
entity.

(l)    Due Authorization. The Partnership has all requisite power and authority
to execute and deliver this Agreement, the Securities and the Indenture
(collectively, the “Transaction Documents”) and perform its obligations
hereunder and thereunder. The Partnership has all requisite partnership power
and authority to issue, sell and deliver the Securities, in accordance with and
upon the terms and conditions set forth in this Agreement, the Partnership
Agreement, the Time of Sale Information and the Offering Memorandum. On the
Closing Date, all limited partnership action required to be taken by the
Partnership or any of its partners for the authorization, issuance, sale and
delivery of the Securities, the execution and delivery by the Partnership of the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, shall have been validly taken.

(m)    Organizational Documents. Each of the Partnership Agreement and the GP
LLC Agreement has been duly authorized and validly executed and delivered by the
parties thereto and is a valid and legally binding agreement of such parties
thereto, enforceable against such parties in accordance with their respective
terms; provided that, with respect to each such agreement, the enforceability
thereof may be limited by (A) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law) and (B) public
policy, any applicable law relating to fiduciary duties and indemnification and
an implied covenant of good faith and fair dealing (clauses (A) and (B)
collectively, the “Enforceability Exceptions”).

(n)    The Indenture. The Indenture has been duly authorized by the Partnership
and, when executed and delivered by the Partnership and the Trustee, will
constitute a valid and binding agreement of the Partnership, enforceable against
the Partnership in accordance with its terms, subject to the Enforceability
Exceptions.

 

10



--------------------------------------------------------------------------------

(o)    The Securities. The Securities have been duly authorized by the
Partnership and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Partnership enforceable against the Partnership in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture.

(p)    Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Partnership.

(q)    Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(r)    No Violation or Default. None of the Partnership Entities, or to the
knowledge of the Partnership, the Eureka Entities, are in violation, breach or
default (or, with the giving of notice or lapse of time, would be in violation,
breach or default) of (i) any provision of its Organizational Documents,
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which any of the Partnership Entities is a party relating to the
Assets or the operation thereof or (iii) any statute, law, rule, regulation,
judgment, order or decree of any court, governmental, regulatory or
administrative authority, agency or body, arbitrator or other authority having
jurisdiction over any of the Partnership Entities or any of their respective
properties, as applicable, except, in the case of clauses (ii) and (iii), where
such breaches, violations, defaults or Liens, individually or in the aggregate,
would not reasonably be likely to have a Material Adverse Effect.

(s)    No Conflicts. None of (i) the offering, issuance or sale by the
Partnership of the Securities, (ii) the execution, delivery and performance of
the Transaction Documents by the Partnership, or (iii) the application of the
proceeds as described under the caption “Use of proceeds” in the Time of Sale
Information and the Offering Memorandum (A) conflicts or will conflict with or
constitutes or will constitute a violation of the Organizational Documents of
any of the Partnership Entities, (B) conflicts or will conflict with or
constitutes or will constitute a breach or violation of, or a default (or an
event that, with notice or lapse of time or both, would constitute such a
default) under, or will result in the creation or imposition of any Lien upon
any property or assets of the Partnership Entities under, any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which any of the Partnership Entities is a party or by which any of them or
any of their respective properties may be bound or (C) violates or will violate
any statute, law or regulation or any order, judgment, decree or injunction of
any court or governmental agency or body having

 

11



--------------------------------------------------------------------------------

jurisdiction over any of the Partnership Entities or any of their properties in
a proceeding to which any of them or their property is a party, except, in the
case of clauses (B) and (C), where such breaches, violations, defaults or Liens
would not, individually or in the aggregate, reasonably be likely to have a
Material Adverse Effect.

(t)    No Consents Required. No permit, consent, approval, authorization, order,
registration, filing or qualification of or with any court, governmental agency
or body having jurisdiction over any of the Partnership Entities or any of their
properties or assets is required in connection with (i) the offering, issuance
or sale by the Partnership of the Securities, (ii) the execution, delivery and
performance of the Transaction Documents by the Partnership, (iii) the
consummation of the transactions contemplated by the Transaction Documents by
the Partnership or (iv) the application of the proceeds as described under the
caption “Use of proceeds” in the Time of Sale Information and the Offering
Memorandum, other than (A) any necessary qualification under the securities or
blue sky laws of the various jurisdictions in which the Securities are being
offered by the Initial Purchasers, (B) consents that have been, or prior to the
Closing Date will be, obtained and (C) consents that, if not obtained, would not
reasonably be likely to have a Material Adverse Effect or materially impair the
ability of the Partnership to perform their respective obligations under the
Transaction Documents.

(u)    Legal Proceedings. Except as described in the Time of Sale Information
and the Offering Memorandum, no action, suit, proceeding or inquiry by or before
any court or governmental or other regulatory or administrative agency,
authority or body or any arbitrator involving any of the Partnership Entities or
their property or, to the knowledge of the Partnership, the Eureka Entities or
their property is pending or, to the knowledge of the Partnership, threatened or
contemplated, that would reasonably be likely to have, individually or in the
aggregate, a Material Adverse Effect.

(v)    Independent Accountants. Ernst & Young LLP, who have certified certain
financial statements of the Partnership and subsidiaries (including the related
notes thereto) included in or incorporated by reference in the Time of Sale
Information and the Offering Memorandum are independent public accountants with
respect to the Partnership and its subsidiaries within the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) and as required by the Securities Act.

(w)    Title to Real and Personal Property. On the Closing Date, except as
described in the Time of Sale Information and the Offering Memorandum or except
to the extent that failure of the following to be true, individually or in the
aggregate, would not reasonably be likely to have a Material Adverse Effect:

(i) the Partnership Entities will have (A) good and indefeasible title to all
real property (exclusive of rights-of-way, as hereinafter defined) owned by them

 

12



--------------------------------------------------------------------------------

and (B) good title to all personal property owned by them, in each of cases
(A) and (B) as such properties are described in the Time of Sale Information or
the Offering Memorandum, free and clear of all Liens, subject to Liens created
or arising under the Eureka Credit Agreement; and

(ii) all land, buildings and other improvements, and all equipment and other
personal property, to be held under lease or sublease by any of the Partnership
Entities, will be held by them under valid and subsisting leases or subleases,
as the case may be, with such exceptions as do not materially interfere with the
use made or proposed to be made of such property, buildings or other
improvements by the Partnership Entities, as such uses are described in the Time
of Sale Information or the Offering Memorandum.

(x)    Intellectual Property. Except (i) as described in each of the Time of
Sale Information and Offering Memorandum or (ii) as would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect,
(A) the Partnership Entities own, possess, license or have other rights to use,
on reasonable terms, all patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, know-how and other intellectual property
(collectively, the “Intellectual Property”) necessary for the operations of the
Assets as now conducted or as proposed in the Time of Sale Information and the
Offering Memorandum to be conducted, and (B) the Partnership Entities’ conduct
of their respective businesses does not infringe, misappropriate or otherwise
violate the Intellectual Property of any person.

(y)    No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among any Partnership Entity, on the one hand, and the directors,
officers, unitholders, stockholders, affiliates, customers or suppliers of any
Partnership Entity, on the other hand, that would be required by the Securities
Act to be described in a registration statement on Form S-1 to be filed with the
Commission and that is not so described in each of the Time of Sale Information
and the Offering Memorandum.

(z)     Investment Company Act. The Partnership is not, and immediately
following the sale of the Securities to be sold by the Partnership hereunder and
application of the net proceeds from such sale as described in the Time of Sale
Information and the Offering Memorandum under the caption “Use of proceeds,”
will not be, an “investment company” or a company “controlled by” an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

(aa)    Taxes. Each of the Partnership Entities has filed all foreign, federal,
state and local tax returns that are required to be filed or has requested
extensions thereof, other than certain state and local tax returns as to which
the failure to file would not reasonably be likely to have, individually or in
the aggregate, a Material Adverse Effect, and has timely paid all taxes shown to
be

 

13



--------------------------------------------------------------------------------

due pursuant to such returns other than (i) those currently being contested in
good faith for which adequate reserves have been established or (ii) those
which, if not paid, would not reasonably be likely to have a Material Adverse
Effect.

(bb)    Rights of Way. Each of the Partnership Entities has, and on the Closing
Date will have, such consents, easements, rights-of-way or licenses from any
person (collectively, “rights-of-way”) as are necessary to conduct its business
in the manner described in the Time of Sale Information and the Offering
Memorandum, subject to such qualifications as may be set forth in the Time of
Sale Information and the Offering Memorandum, except for such rights-of-way the
failure of which to obtain would not reasonably be likely to have, individually
or in the aggregate, a Material Adverse Effect; and each of the Partnership
Entities will have fulfilled and performed all of its obligations with respect
to such rights-of-way and no event shall have occurred that allows, or after
notice or lapse of time would allow, revocation or termination thereof or would
result in any impairment of the rights of the holder of any such rights-of-way
except for such revocations, terminations and impairments that would not
reasonably be likely to have a Material Adverse Effect.

(cc)    Licenses and Permits. Each of the Partnership Entities possesses, and on
the Closing Date will possess, such permits, licenses, patents, certificates of
need, approvals, consents and other authorizations issued by the appropriate
federal, state, local or foreign governments or regulatory agencies or bodies
(collectively, “Governmental Licenses”) necessary to conduct its business in the
manner described in the Time of Sale Information and the Offering Memorandum
except for such Governmental Licenses, the failure of which to obtain would not,
individually or in the aggregate, reasonably be likely to have a Material
Adverse Effect; the Partnership Entities are and will be in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
to so comply would not, individually or in the aggregate, reasonably be likely
to have a Material Adverse Effect; the Governmental Licenses are and will be
valid and in full force and effect, except where the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not, individually or in the aggregate, reasonably be
likely to have a Material Adverse Effect; and to the knowledge of the
Partnership, none of the Partnership Entities has received any notice of
proceedings relating to the revocation or modification of any Governmental
Licenses that, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be likely to have a
Material Adverse Effect.

(dd)    No Labor Disputes. No labor problem or dispute with the employees of any
of the Partnership Entities exists or, to the knowledge of the Partnership, is
threatened, that would reasonably be likely to have a Material Adverse Effect.

(ee)    Certain Environmental Matters. Except as described in the Time of Sale
Information and the Offering Memorandum or except as would not, individually or
in the aggregate, reasonably be likely to have a Material Adverse Effect:

 

14



--------------------------------------------------------------------------------

(i) none of the Partnership Entities is in violation of any federal, state,
local or foreign statute, law, rule, regulation, ordinance, code, policy or
rule of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to protection of the environment, human health (to the extent relating
to exposure to Hazardous Materials) or wildlife, or to pollution or
contamination of the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”);

(ii) the Partnership Entities have, and on the Closing Date will have, all
permits, authorizations and approvals required under any applicable
Environmental Laws for the ownership and operation of the Assets and to conduct
their respective businesses in the manner described in the Time of Sale
Information and the Offering Memorandum and are each in compliance with their
requirements;

(iii) none of the Partnership Entities have received written notice of any
pending or threatened administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against any of
the Partnership Entities; and

(iv) the Partnership is not aware of any event or circumstance that might
reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting any of the Partnership
Entities relating to Hazardous Materials or any Environmental Laws.

In the ordinary course of their business, the Partnership Entities periodically
review the effect of Environmental Laws on their business, operations and
properties, in the course of which they identify and evaluate associated costs
and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws, or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review, the Partnership Entities have concluded that such
associated costs and liabilities would not, individually or in the aggregate,
reasonably be likely to have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(ff)    Compliance with ERISA. Except as would not, individually or in the
aggregate, reasonably be likely to have a Material Adverse Effect, (i) the
Partnership Entities are in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published governmental
interpretations thereunder (“ERISA”); (ii) no “reportable event” (as defined in
Section 4043(c) ERISA) has occurred or is reasonably likely to occur with
respect to any “pension plan” (as defined in Section 3(2) of ERISA) for which
any Partnership Entity or any member of such Partnership Entity’s “Controlled
Group” (defined as any entity, whether or not incorporated, that is under common
control with such Partnership Entity within the meaning of Section 4001(a)(14)
of ERISA or any entity that would be regarded as a single employer with such
Partnership Entity under Section 414(b), (c), (m) or (o) of the Internal Revenue
Code of 1986, as amended, including the regulations and published governmental
interpretations thereunder (the “Code”)) has any liability, excluding any
reportable event for which a waiver could apply; (iii) no Partnership Entity nor
any member of such Partnership Entity’s Controlled Group has incurred, nor will
any such entity expect to incur, liability under (a) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan” or
(b) Sections 412 or 4971 of the Code with respect to any “pension plan”; (iv)
each “pension plan” for which any Partnership Entity or any member of such
Partnership Entity’s Controlled Group has any liability that is intended to be
qualified under Section 401(a) of the Code is the subject of a favorable
determination or opinion letter from the Internal Revenue Service to the effect
that it is so qualified and, to the knowledge of the Partnership, nothing will
have occurred, whether by action or by failure to act, which could reasonably be
expected to cause the loss of such qualification; and (v) no Partnership Entity
or any member of any Partnership Entities’ Controlled Group has incurred any
unpaid liability to the Pension Benefit Guaranty Corporation (other than for
payment of premiums in the ordinary course of business) for which such
Partnership Entity or any member of such Controlled Group would reasonably be
expected to be liable.

(gg)    Description of Contracts. The information incorporated by reference into
the Time of Sale Information and the Offering Memorandum from the Partnership’s
annual report on Form 10-K for the year ended December 31, 2019 under the
captions “Business—Regulatory Environment” and “Certain Relationships and
Related Transactions, and Director Independence,” in each case to the extent
that it constitutes matters of law, summaries of legal matters, summaries of
provisions of the Organizational Documents or any other instruments or
agreements, summaries of legal proceedings, or legal conclusions, is correct in
all material respects; all descriptions in the Time of Sale Information and the
Offering Memorandum of any of the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which any of the Partnership
Entities or the Eureka Entities is a party are accurate in all material
respects.

 

16



--------------------------------------------------------------------------------

(hh)    Disclosure Controls. The Partnership has established and maintains
“disclosure controls and procedures” (as is defined in Rule 13a-15(e) under the
Exchange Act); and (i) such disclosure controls and procedures are designed to
ensure that the information required to be disclosed by the Partnership in the
reports it files or will file or submit under the Exchange Act, as applicable,
is accumulated and communicated to management of the General Partner, including
its principal executive officer and principal financial officer, as appropriate,
to allow timely decisions regarding required disclosure to be made and (ii) such
disclosure controls and procedures are effective in all material respects to
perform the functions for which they were established to the extent required by
Rule 13a-15 of the Exchange Act.

(ii)    Accounting Controls. The Partnership maintains systems of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that comply with the requirements of the Exchange Act and have been
designed by, or under the supervision of, its principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP, including, but not limited to, internal controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for its assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. As of the date hereof, there are no material
weaknesses or significant deficiencies in the Partnership’s internal controls.

(jj)    Insurance. The Partnership Entities are, and on the Closing Date will
be, insured by insurers of recognized financial responsibility against such
losses and risks and in such amounts as are prudent and customary in the
businesses in which they are engaged; all policies of insurance and any fidelity
or surety bonds insuring the Partnership Entities or their respective
businesses, assets, employees, officers and directors will be in full force and
effect; and the Partnership Entities will be in compliance with the terms of
such policies and instruments in all material respects.

(kk)    No Unlawful Payments. No Partnership Entity nor, to the knowledge of the
Partnership, any director, officer, agent, employee or affiliate of any
Partnership Entity, has (i) used any funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government or regulatory official or employee, including of any government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official

 

17



--------------------------------------------------------------------------------

or candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption laws; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit. The
Partnership Entities and, to the knowledge of the Partnership, their affiliates
have instituted, and maintain and enforce, policies and procedures designed to
promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws.

(ll)    Compliance with Anti-Money Laundering Laws. The operations of the
Partnership Entities are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Partnership
Entities conduct business, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines issued, administered or enforced by
any governmental or regulatory agency (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
or regulatory agency, authority or body or any arbitrator involving any
Partnership Entity with respect to the Anti-Money Laundering Laws is pending or,
to the knowledge of the Partnership, threatened.

(mm)    No Conflicts with Sanctions Laws. No Partnership Entity nor, to the
knowledge of the Partnership, any director, officer, employee or affiliate of
any Partnership Entity, is currently the subject or the target of any sanctions
administered or enforced by the U.S. Government (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State and including, without limitation, the designation
as a “specially designated national” or “blocked person”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”), nor is any Partnership Entity
located, organized or resident in a country or territory that is the subject or
the target of Sanctions, including, without limitation, Cuba, Iran, North Korea,
Syria and the Crimea region of Ukraine (each, a “Sanctioned Country”); and the
Partnership Entities will not directly or indirectly use the proceeds of the
offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity (i) to fund or facilitate any activities of or business with any
person that, at the time of such funding or facilitation, is the subject or the
target of Sanctions, (ii) to fund or facilitate any activities of or business in
any Sanctioned Country or (iii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as initial purchaser, advisor, investor or otherwise) of Sanctions. For
the past five years, the Partnership Entities have not knowingly engaged in and
are not now knowingly

 

18



--------------------------------------------------------------------------------

engaged in any dealings or transactions with any person that at the time of the
dealing or transaction is or was the subject or the target of Sanctions or with
any Sanctioned Country.

(nn)    No Restrictions on Subsidiaries. Except as disclosed in each of the Time
of Sale Information and the Offering Memorandum or as restricted by that certain
Third Amended and Restated Credit Agreement, dated as of October 31, 2018, by
and among the Partnership, Wells Fargo Bank, National Association, as
Administrative Agent, Swing Line Lender and an L/C Issuer, and the other lenders
party thereto as amended and modified from time to time, that certain Term Loan
Agreement, dated as of August 16, 2019, by and among the Partnership, as
borrower, Toronto Dominion (Texas) LLC, as administrative agent and the lenders
party thereto as amended and modified from time to time and any other document
governing permitted indebtedness of the Partnership, no subsidiary of the
Partnership is currently prohibited, directly or indirectly, under any agreement
or other instrument, subject to the Eureka Credit Agreement and the Eureka Joint
Venture LLC Agreement, to which it is a party or is subject, from paying any
dividends to the Partnership, from making any other distribution on such
subsidiary’s capital stock or similar ownership interest, from repaying to the
Partnership any loans or advances to such subsidiary from the Partnership or
from transferring any of such subsidiary’s properties or assets to the
Partnership or any other subsidiary of the Partnership, except for any such
restrictions (a) as described in each of the Time of Sale Information and the
Offering Memorandum, or (b) that will be permitted by the Indenture.

(oo)    No Broker’s Fees. None of the Partnership Entities is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against any of them or any Initial
Purchaser for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Securities.

(pp)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

(qq)     No Integration. Neither the Partnership nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

19



--------------------------------------------------------------------------------

(rr)    No General Solicitation or Directed Selling Efforts. None of the
Partnership or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S under the Securities
Act (“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(ss)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 2(b) hereof
(including Annex C hereto) and their compliance with their agreements set forth
therein, it is not necessary, in connection with the issuance and sale of the
Securities to the Initial Purchasers and the offer, resale and delivery of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act of 1939, as amended.

(tt)    No Stabilization. The Partnership has not taken, directly or indirectly,
any action designed to or that would constitute or that might reasonably be
expected to cause or result in, under the Exchange Act or otherwise,
stabilization or manipulation of the price of any security of the Partnership to
facilitate the sale or resale of the Securities.

(uu)    Margin Rules. Neither the issuance, sale and delivery of the Securities
nor the application of the proceeds thereof by the Partnership as described in
each of the Time of Sale Information and the Offering Memorandum will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.

(vv)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(ww)    Statistical and Market Data. All statistical and market-related data
included in or incorporated by reference in the Time of Sale Information and the
Offering Memorandum are based on or derived from sources that the Partnership
believes to be reliable and accurate in all material respects, and the
Partnership has obtained the written consent to the use of such data from such
sources to the extent required.

 

20



--------------------------------------------------------------------------------

(xx)    Cybersecurity; Data Protection. The Partnership Entities’ information
technology assets and equipment, computers, systems, networks, hardware,
software, websites, applications, and databases (collectively, “IT Systems”) are
adequate for, and operate and perform in all material respects as required in
connection with the operation of the business of the Partnership Entities as
currently conducted, to the Partnership’s knowledge, free and clear of all
material bugs, errors, defects, Trojan horses, time bombs, malware and other
corruptants. The Partnership Entities have implemented and maintained
commercially reasonable controls, policies, procedures, and safeguards designed
to maintain and protect their material confidential information and the
integrity, continuous operation, redundancy and security of all IT Systems and
data (including all personal, personally identifiable, sensitive, confidential
or regulated data (“Personal Data”)) used in connection with their businesses,
and to the knowledge of the Partnership, there have been no breaches,
violations, outages or unauthorized uses of or accesses to same, except for
those that have been remedied without material cost or liability or the duty to
notify any other person, nor any incidents under internal review or
investigations relating to the same. The Partnership Entities are presently in
material compliance with all applicable laws or statutes and all judgments,
orders, rules and regulations of any court or arbitrator or governmental or
regulatory authority, internal policies and contractual obligations relating to
the privacy and security of IT Systems and Personal Data and to the protection
of such IT Systems and Personal Data from unauthorized use, access,
misappropriation or modification.

(yy)     Sarbanes-Oxley Act. The Partnership and, to the knowledge of the
Partnership, the officers and directors of the General Partner, in their
capacities as such, are as of the date hereof, and on the Closing Date will be,
in compliance in all respects with the applicable provisions of the
Sarbanes-Oxley Act of 2002.

4.    Further Agreements of the Partnership. The Partnership covenants and
agrees with each Initial Purchaser that:

(a)    Delivery of Copies. The Partnership will deliver, without charge, to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b)    Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Partnership will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.

 

21



--------------------------------------------------------------------------------

(c)    Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Partnership will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

(d)    Notice to the Representative. The Partnership will advise the
Representative promptly, and confirm such advice in writing, (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Partnership of any notice with respect to any suspension of the
qualification of the Securities for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and the
Partnership will use its reasonable best efforts to prevent the issuance of any
such order preventing or suspending the use of any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum or
suspending any such qualification of the Securities and, if any such order is
issued, will obtain as soon as possible the withdrawal thereof.

(e)    Time of Sale Information. If at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which any of
the Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Partnership will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Time of Sale Information (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

 

22



--------------------------------------------------------------------------------

(f)    Ongoing Compliance. If at any time prior to the completion of the initial
offering of the Securities (i) any event shall occur or condition shall exist as
a result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Partnership will immediately notify the
Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
the Offering Memorandum (or any document to be filed with the Commission and
incorporated by reference therein) as may be necessary so that the statements in
the Offering Memorandum as so amended or supplemented (including such document
to be incorporated by reference therein) will not, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading or so that the Offering Memorandum will comply with law.

(g)    Blue Sky Compliance. The Partnership will qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions as
the Representative shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Securities; provided that the Partnership shall not be required to (i) qualify
as a foreign corporation or other entity or as a dealer in securities in any
such jurisdiction where it would not otherwise be required to so qualify,
(ii) file any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(h)    Clear Market. During the period from the date hereof through and
including the date that is 30 days after the date hereof, the Partnership will
not, without the prior written consent of the Representative, offer, sell,
contract to sell or otherwise dispose of any debt securities issued or
guaranteed by the Partnership and having a tenor of more than one year.

(i)    Use of Proceeds. The Partnership will apply the net proceeds from the
sale of the Securities as described in each of the Time of Sale Information and
the Offering Memorandum under the heading “Use of proceeds.”

(j)    Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Partnership will, during any period in which the Partnership
is not subject to and in compliance with Section 13 or 15(d) of the Exchange
Act, furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act; provided, however, that the
Partnership will not otherwise be required to deliver any additional information
other than information required to be delivered under the Indenture governing
the Securities.

 

23



--------------------------------------------------------------------------------

(k)    DTC.    The Partnership will assist the Initial Purchasers in arranging
for the Securities to be eligible for clearance and settlement through DTC.

(l)    No Resales by the Partnership. The Partnership will not, and will not
permit any of its affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Securities that have been acquired by any of them, except
for Securities purchased by the Partnership or any of its affiliates and resold
in a transaction registered under the Securities Act.

(m)    No Integration. Neither the Partnership nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

(n)    No General Solicitation or Directed Selling Efforts. None of the
Partnership or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will (i) solicit offers for, or offer or sell, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engage in any directed
selling efforts within the meaning of Regulation S, and all such persons will
comply with the offering restrictions requirement of Regulation S.

(o)    No Stabilization. The Partnership will not take, directly or indirectly,
any action designed to or that could reasonably be expected to cause or result
in any stabilization or manipulation of the price of the Securities.

5.    Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or (b)
“issuer information” that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to Section 4(c)
(including any electronic road show) above, (iv) any written communication
prepared by such Initial Purchaser and approved by the Partnership and the
Representative in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.

 

24



--------------------------------------------------------------------------------

6.    Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Partnership of its covenants and other
obligations hereunder and to the following additional conditions:

(a)    Representations and Warranties. The representations and warranties of the
Partnership contained herein shall be true and correct on the date hereof and on
and as of the Closing Date; and the statements of the Partnership and the
officers of the General Partner made in any certificates delivered pursuant to
this Agreement shall be true and correct on and as of the Closing Date.

(b)    No Downgrade. Subsequent to the earlier of (A) the Time of Sale and
(B) the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded the Securities or any other debt securities or
preferred stock issued or guaranteed by any of the Partnership Entities by any
“nationally recognized statistical rating organization,” as such term is defined
under Section 3(a)(62) under the Exchange Act, and (ii) no such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its rating of the Securities or of any
other debt securities or preferred stock issued or guaranteed by the Partnership
Entities (other than an announcement with positive implications of a possible
upgrading).

(c)    No Material Adverse Change. No event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d)    Officer’s Certificate. The Representative shall have received on and as
of the Closing Date a certificate of an executive officer of the General Partner
who has specific knowledge of the Partnership’s financial matters and is
satisfactory to the Representative (i) confirming that such officer has
carefully reviewed the Time of Sale Information and the Offering Memorandum and,
to the knowledge of such officer, the representations set forth in Sections 3(a)
and 3(b) hereof are true and correct, (ii) confirming that the other
representations and warranties of the Partnership in this Agreement are true and
correct and that the Partnership has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder at or prior to
the Closing Date and (iii) to the effect set forth in paragraphs (b) and (c)
(provided that no representation with respect to the judgment of the
Representative need be made) above.

 

25



--------------------------------------------------------------------------------

(e)    Comfort Letter. On the date of this Agreement and on the Closing Date,
Ernst & Young LLP shall have furnished to the Representative, at the request of
the Partnership, one or more letters, dated the respective dates of delivery
thereof and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, containing statements and
information of the type customarily included in accountants’ “comfort letters”
to underwriters with respect to the financial statements and certain financial
information of the Partnership and subsidiaries contained or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum;
provided that the letter delivered on the Closing Date shall use a “cut-off”
date no more than three business days prior to the Closing Date.

(f)    Opinion and 10b-5 Statement of Counsel for the Partnership. Latham &
Watkins LLP, counsel for the Partnership, shall have furnished to the
Representative, at the request of the Partnership, their written opinion and
10b-5 statement, dated the Closing Date and addressed to the Initial Purchasers,
in form and substance reasonably satisfactory to the Representative.

(g)    Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement, addressed to the Initial Purchasers, of Simpson Thacher &
Bartlett LLP, counsel for the Initial Purchasers, with respect to such matters
as the Representative may reasonably request, and such counsel shall have
received such documents and information as they may reasonably request to enable
them to pass upon such matters.

(h)    Opinion of the General Counsel. The Representative shall have received on
and as of the Closing Date an opinion, addressed to the Initial Purchasers, of
Stephen M. Moore, general counsel of Equitrans, in form and substance reasonably
satisfactory to the Representative.

(i)    No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities.

(j)    Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Partnership
Entities in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.

(k)    DTC. The Securities shall be eligible for clearance and settlement
through DTC.

 

26



--------------------------------------------------------------------------------

(l)    Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of the General Partner and the Trustee,
and the Securities shall have been duly executed and delivered by a duly
authorized officer of the General Partner and duly authenticated by the Trustee.

(m)    Additional Documents. On or prior to the Closing Date, the Partnership
shall have furnished to the Representative such further certificates and
documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7.    Indemnification and Contribution.

(a)    Indemnification of the Initial Purchasers. The Partnership agrees to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors
and officers and each person, if any, who controls such Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, legal fees and other expenses reasonably
incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are reasonably incurred), joint or several,
that arise out of, or are based upon, any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
any of the other Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum (or any amendment or supplement thereto) or any omission
or alleged omission to state therein a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser furnished to
the Partnership in writing by such Initial Purchaser through the Representative
expressly for use therein.

(b)    Indemnification of the Partnership. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Partnership, each
of the General Partner’s directors and officers and each person, if any, who
controls the Partnership within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act to the same extent as the indemnity set forth
in paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Initial Purchaser furnished to
the Partnership in writing by such Initial Purchaser through the Representative
expressly for use

 

27



--------------------------------------------------------------------------------

in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such information consists of the following paragraphs in the Preliminary
Offering Memorandum and the Offering Memorandum: (i) the third paragraph,
(ii) the fourth sentence of the seventh paragraph and (iii) the eighth
paragraph, in each case, under the caption “Plan of distribution.”

(c)    Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and the Indemnified Person shall have
reasonably concluded that the representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. It is understood and agreed that the Indemnifying Person shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all Indemnified Persons, and that all such fees and
expenses shall be paid or reimbursed as they are incurred. Any such separate
firm for any Initial Purchaser, its affiliates, directors and officers and any
control persons of such Initial Purchaser shall be designated in writing by J.P.

 

28



--------------------------------------------------------------------------------

Morgan Securities LLC and any such separate firm for the Partnership, its
directors and officers and any control persons of the Partnership shall be
designated in writing by the Partnership. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by the Indemnifying Person of such
request, (ii) the Indemnifying Person shall have received notice of the terms of
such settlement at least 30 days prior to such settlement being entered into and
(iii) the Indemnifying Person shall not have reimbursed the Indemnified Person
in accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d)    Contribution. If the indemnification provided for in paragraph (a) or (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Partnership on the one hand and the Initial Purchasers
on the other from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Partnership on the one hand and the
Initial Purchasers on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations. The relative benefits received by the
Partnership on the one hand and the Initial Purchasers on the other shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Partnership from the sale of the Securities
and the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of the Partnership on

 

29



--------------------------------------------------------------------------------

the one hand and the Initial Purchasers on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Partnership or by the Initial Purchasers
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

(e)    Limitation on Liability. The Partnership and the Initial Purchasers agree
that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above. The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Person in connection with any such action or claim. Notwithstanding the
provisions of this Section 7, in no event shall an Initial Purchaser be required
to contribute any amount in excess of the amount by which the total discounts
and commissions received by such Initial Purchaser with respect to the offering
of the Securities exceeds the amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f)    Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8.    Effectiveness of Agreement. This Agreement shall become effective as of
the date first written above.

9.    Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Partnership, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by any of the Partnership Entities shall have been suspended on
any exchange or in any over-the-counter market (other than any delisting of
registered securities of the Partnership, including the Partnership’s Common
Units and its outstanding registered senior notes, in connection with the EQM
Merger); (iii) a general moratorium on commercial banking activities shall have
been declared by federal or New York State

 

30



--------------------------------------------------------------------------------

authorities; or (iv) there shall have occurred any outbreak or escalation of
hostilities or any change in financial markets or any calamity or crisis, either
within or outside the United States, that, in the judgment of the
Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

10.    Defaulting Initial Purchaser.

(a)    If, on the Closing Date, any Initial Purchaser defaults on its obligation
to purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Partnership on
the terms contained in this Agreement. If, within 36 hours after any such
default by any Initial Purchaser, the non-defaulting Initial Purchasers do not
arrange for the purchase of such Securities, then the Partnership shall be
entitled to a further period of 36 hours within which to procure other persons
satisfactory to the non-defaulting Initial Purchasers to purchase such
Securities on such terms. If other persons become obligated or agree to purchase
the Securities of a defaulting Initial Purchaser, either the non-defaulting
Initial Purchasers or the Partnership may postpone the Closing Date for up to
five full business days in order to effect any changes that in the opinion of
counsel for the Partnership or counsel for the Initial Purchasers may be
necessary in the Time of Sale Information, the Offering Memorandum or in any
other document or arrangement, and the Partnership agrees to promptly prepare
any amendment or supplement to the Time of Sale Information or the Offering
Memorandum that effects any such changes. As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 10, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.

(b)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Partnership as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Partnership shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Partnership as provided in paragraph
(a) above, the

 

31



--------------------------------------------------------------------------------

aggregate principal amount of such Securities that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the Securities, or if the
Partnership shall not exercise the right described in paragraph (b) above, then
this Agreement shall terminate without liability on the part of the
non-defaulting Initial Purchasers. Any termination of this Agreement pursuant to
this Section 10 shall be without liability on the part of the Partnership,
except that the Partnership will continue to be liable for the payment of
expenses as set forth in Section 11 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

(d)    Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Partnership or any non-defaulting Initial
Purchaser for damages caused by its default.

11.    Payment of Expenses.

(a)    Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Partnership agrees to pay or
cause to be paid all costs and expenses incident to the performance of its
obligations hereunder, including without limitation, (i) the costs incident to
the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendment or supplement thereto) and the distribution
thereof; (iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Partnership’s counsel and
independent accountants; (v) the fees and expenses incurred in connection with
the registration or qualification and determination of eligibility for
investment of the Securities under the laws of such jurisdictions as the
Representative may designate and the preparation, printing and distribution of a
Blue Sky Memorandum (including reasonable and documented related fees and
expenses of counsel for the Initial Purchasers not to exceed $20,000); (vi) any
fees charged by rating agencies for rating the Securities; (vii) the fees and
expenses of the Trustee and any paying agent (including related fees and
expenses of any counsel to such parties); (viii) all expenses and application
fees incurred in connection with the approval of the Securities for book-entry
transfer by DTC; and (ix) all expenses incurred by the Partnership in connection
with any “road show” presentation to potential investors. Except as provided in
Section 7 and this Section 11(a) and in Section 11(b), the Initial Purchasers
shall pay their own expenses, including the fees and disbursements of their
counsel, transfer taxes on any resale of the Securities by any Initial
Purchaser, any advertising expenses connected with any offers they may make and
other expenses incurred by the Initial Purchasers on their own behalf in
connection with presentations to prospective purchasers of the Securities.

 

32



--------------------------------------------------------------------------------

(b)    If (i) this Agreement is terminated pursuant to Section 9(i) or
Section 9(ii) hereof, (ii) the Partnership for any reason fails to tender the
Securities for delivery to the Initial Purchasers (other than by reason of a
default by any of the Initial Purchasers except pursuant to Section 10(c)) or
(iii) any condition to the obligations of the Initial Purchasers contained
herein for the Closing Date is not met or waived, the Partnership agrees to
reimburse the Initial Purchasers for all out-of-pocket costs and expenses
(including the reasonable fees and expenses of their counsel) incurred by the
Initial Purchasers in connection with this Agreement and the offering
contemplated hereby.

12.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

13.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Partnership and the Initial
Purchasers contained in this Agreement or made by or on behalf of the
Partnership or the Initial Purchasers pursuant to this Agreement or any
certificate delivered pursuant hereto shall survive the delivery of and payment
for the Securities and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Partnership or the Initial Purchasers.

14.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Exchange Act” collectively means the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder; and (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act.

15.    Compliance with USA Patriot Act. In accordance with the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Partnership,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

 

33



--------------------------------------------------------------------------------

16.    Miscellaneous.

(a)    Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities LLC on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities LLC shall be
binding upon the Initial Purchasers.

(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: 212-270-1063); Attention:
Catherine O’Donnell. Notices to the Partnership shall be given to them at EQM
Midstream Partners, LP; c/o EQGP Services, LLC; 2200 Energy Drive; Canonsburg,
Pennsylvania 15317; Attention: General Counsel.

(c)    Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d)    Submission to Jurisdiction. The Partnership hereby submits to the
exclusive jurisdiction of the U.S. federal and New York state courts in the
Borough of Manhattan in The City of New York in any suit or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.
The Partnership waives any objection which it may now or hereafter have to the
laying of venue of any such suit or proceeding in such courts. The Partnership
agrees that final judgment in any such suit, action or proceeding brought in
such court shall be conclusive and binding upon the Partnership and may be
enforced in any court to the jurisdiction of which Company is subject by a suit
upon such judgment.

(e)    Waiver of Jury Trial. Each of the parties hereto hereby waives any right
to trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(f)    Recognition of the U.S. Special Resolution Regimes.

(i) In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(ii) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a

 

34



--------------------------------------------------------------------------------

proceeding under a U.S. Special Resolution Regime, Default Rights under this
Agreement that may be exercised against such Initial Purchaser are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if this Agreement were governed by the
laws of the United States or a state of the United States.

As used in this Section 16(f):

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

(g)    Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(h)    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(i)    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

35



--------------------------------------------------------------------------------

(j)    Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Partnership and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.

 

36



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, EQM MIDSTREAM PARTNERS, LP By:  

        EQGP Services, LLC,

 

        its general partner

By:  

/s/ Kirk R. Oliver

Name: Kirk R. Oliver Title: Senior Vice President and Chief Financial Officer

 

37



--------------------------------------------------------------------------------

Accepted: As of the date first written above

J.P. MORGAN SECURITIES LLC

For itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

 

By:

 

/s/ Hunter Bollman

Name:

  Hunter Bollman

Title:

  Vice President



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   2025 Notes
Principal
Amount      2027 Notes
Principal
Amount  

J.P. Morgan Securities LLC

   $ 140,913,000      $ 181,175,000  

BofA Securities, Inc.

   $ 84,550,000      $ 108,707,000  

Barclays Capital Inc.

   $ 84,550,000      $ 108,707,000  

TD Securities (USA) LLC

   $ 84,550,000      $ 108,707,000  

BMO Capital Markets Corp.

   $ 42,275,000      $ 54,353,000  

Citigroup Global Markets Inc.

   $ 42,275,000      $ 54,353,000  

Wells Fargo Securities, LLC

   $ 42,275,000      $ 54,353,000  

MUFG Securities Americas Inc.

   $ 28,183,000      $ 36,236,000  

PNC Capital Markets LLC

   $ 28,183,000      $ 36,236,000  

Scotia Capital (USA) Inc.

   $ 28,183,000      $ 36,236,000  

Credit Suisse Securities (USA) LLC

   $ 14,092,000      $ 18,118,000  

Deutsche Bank Securities Inc.

   $ 14,092,000      $ 18,118,000  

Goldman Sachs & Co. LLC

   $ 14,092,000      $ 18,118,000  

SMBC Nikko Securities America, Inc.

   $ 14,092,000      $ 18,118,000  

U.S. Bancorp Investments, Inc.

   $ 14,092,000      $ 18,118,000  

CIBC World Markets Corp.

   $ 6,341,000      $ 8,153,000  

Huntington Securities, Inc.

   $ 6,341,000      $ 8,153,000  

SunTrust Robinson Humphrey, Inc.

   $ 6,341,000      $ 8,153,000  

RBC Capital Markets, LLC

   $ 4,580,000      $ 5,888,000  

Total

   $ 700,000,000      $ 900,000,000  



--------------------------------------------------------------------------------

Schedule 2

 

Entity

   Jurisdiction

Equitrans Investments, LLC

   Delaware

Equitrans Services, LLC

   Delaware

Equitrans, L.P.

   Pennsylvania

Equitrans Transaction Sub GP, LLC

   Delaware

Equitrans Water Services (PA), LLC

   Delaware

Equitrans Water Services (OH), LLC

   Delaware

EQGP Holdings, LP

   Delaware

EQM Midstream Finance Corporation

   Delaware

EQM Midstream Management LLC

   Delaware

EQM Midstream Services, LLC

   Delaware

EQM Gathering Holdings, LLC

   Delaware

EQM Gathering Opco, LLC

   Delaware

EQM Olympus Midstream LLC

   Delaware

EQM Poseidon Midstream LLC

   Delaware

EQM West Virginia Midstream LLC

   Delaware

EQM VE II Access, LLC

   Delaware

EQM VG, LLC

   Delaware

Hornet Midstream Holdings, LLC

   Delaware

Hornet Midstream Pipeline, LLC

   Delaware

MVP Holdco, LLC

   Delaware

Rager Mountain Storage Company LLC

   Delaware

RM Partners LP

   Delaware

RM Operating LLC

   Delaware

Strike Force Midstream Holdings LLC

   Delaware

Strike Force Midstream LLC

   Delaware

Strike Force East LLC

   Delaware

Strike Force South LLC

   Delaware



--------------------------------------------------------------------------------

ANNEX A

Additional Time of Sale Information

1.    Term sheet containing the terms of the Securities, substantially in the
form of Annex B.



--------------------------------------------------------------------------------

ANNEX B

Pricing Term Sheet, dated June 16, 2020

to Preliminary Offering Memorandum dated June 16, 2020

Strictly Confidential

EQM Midstream Partners, LP

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated June 16, 2020 (the “Preliminary Offering
Memorandum”). The information in this pricing term sheet supplements the
Preliminary Offering Memorandum and updates and supersedes the information in
the Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum. Terms used and not defined
herein have the meanings assigned in the Preliminary Offering Memorandum.

The notes have not been and will not be registered under the Securities Act of
1933, as amended (the “Securities Act”), or the securities laws of any other
jurisdiction. The notes may not be offered or sold in the United States or to
U.S. persons (as defined in Regulation S) except in transactions exempt from, or
not subject to, the registration requirements of the Securities Act.
Accordingly, the notes are being offered only to (1) persons reasonably believed
to be “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.

 

Issuer:

  

EQM Midstream Partners, LP

  

Distribution:

  

Rule 144A and Regulation S for life (no registration rights)

     6.000% Senior Notes due 2025    6.500% Senior Notes due 2027      (the
“2025 Notes”)    (the “2027 Notes”)

Security Description:

   6.000% Senior Notes due 2025    6.500% Senior Notes due 2027

Size:

   $700,000,000    $900,000,000

Gross Proceeds:

   $700,000,000    $900,000,000

Maturity:

   July 1, 2025    July 1, 2027

Coupon:

   6.000%    6.500%

Issue Price:

   100.000% of face amount    100.000% of face amount

Yield to Maturity:

   6.000%    6.500%

Spread to Benchmark Treasury:

   +565 basis points    +594 basis points

Benchmark Treasury:

   UST 0.25% due May 31, 2025    UST 0.5% due May 31, 2027

Interest Payment Dates:

   July 1 and January 1 commencing    July 1 and January 1 commencing   
January 1, 2021    January 1, 2021

Record Dates:

   June 15 and December 15    June 15 and December 15 Optional Redemption:   
Make-whole call @ T+50 bps prior to April 1,
2025 (the “2025 Par Call Date”). On and after
the 2025 Par Call Date, at a redemption price
equal to 100% of the principal amount of the
2025 Notes being redeemed plus accrued and
unpaid interest.    Make-whole call @ T+50 bps prior to
January 1, 2027 (the “2027 Par Call Date”).
On and after the 2027 Par Call Date, at a
redemption price equal to 100% of the
principal amount of the 2027 Notes being
redeemed plus accrued and unpaid interest. Change of Control (with
Ratings Downgrade):    Put at 101% of the aggregate principal amount
of the 2025 Notes, plus accrued and unpaid
interest.    Put at 101% of the aggregate principal amount
of the 2027 Notes, plus accrued and unpaid
interest.

CUSIP:

   144A: 26885B AF7    144A: 26885B AH3    REG S: U26886 AA6    REG S: U26886
AB4

ISIN:

   144A: US26885BAF76    144A: US26885BAH33    REG S: USU26886AA62    REG S:
USU26886AB46



--------------------------------------------------------------------------------

Trade Date:   

June 16, 2020

Settlement:   

T+2; June 18, 2020

Denominations/Multiple:   

$2,000 x $1,000

Ratings*:   

Ba3 (negative outlook, Moody’s)

  

BB- (negative outlook, S&P)

  

BB (negative outlook, Fitch)

Joint Book-Running Managers:   

J.P. Morgan Securities LLC

  

BofA Securities, Inc.

  

Barclays Capital Inc.

  

TD Securities (USA) LLC

  

BMO Capital Markets Corp.

  

Citigroup Global Markets Inc.

  

Wells Fargo Securities, LLC

Senior Co-Managers:   

MUFG Securities Americas Inc.

  

PNC Capital Markets LLC

  

Scotia Capital (USA) Inc.

  

Credit Suisse Securities (USA) LLC

  

Deutsche Bank Securities Inc.

  

Goldman Sachs & Co. LLC

  

SMBC Nikko Securities America, Inc.

  

U.S. Bancorp Investments, Inc.

Co-Managers:   

CIBC World Markets Corp.

  

Huntington Securities, Inc.

  

SunTrust Robinson Humphrey, Inc.

  

RBC Capital Markets, LLC

Changes from Preliminary Offering Memorandum

The Preliminary Offering Memorandum is hereby updated to reflect the following
changes:

The total size of the offering has increased from $800 million to
$1,600 million. The net proceeds from the offering will be approximately
$1,575.3 million, after deducting the initial purchasers’ discount and estimated
offering expenses. The additional net proceeds of the offering will be used to
partially repay outstanding borrowings under the Issuer’s Amended $3 Billion
Facility.

As a result of the change in offering size, all information (including financial
information) presented in the Preliminary Offering Memorandum is deemed to have
changed to the extent affected by the changes described herein.

*****

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

This communication is being distributed in the United States solely to persons
reasonably believed to be Qualified Institutional Buyers, as defined in Rule
144A under the Securities Act of 1933, as amended, and outside the United States
solely to Non-U.S. persons as defined under Regulation S.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.



--------------------------------------------------------------------------------

*A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.



--------------------------------------------------------------------------------

ANNEX C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a)    Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:

(i)    Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii)    None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.



--------------------------------------------------------------------------------

(iv)    Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Partnership.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.